Case 1:19-cv-00289-PLM-RSK ECF No. 29, PagelD.116 Filed 03/06/20 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

PHILLIP C. ROGERS,
Plaintiff,
Vv.

RUSHMORE MARKETING
SERVICES, LLC

D/B/A TEXT4MM J,

MICHAEL LEE KIEFFER, and
HELEN MARGARET FITZGERALD,

Defendants.

 

Phillip C. Rogers (P34356)

Attorney for Plaintiff

6140 28th St. SE, Suite 115
Grand Rapids, MI 49546
Ph. (616)776-1176

Case No. 1:19-cv-289

Hon. Paul L. Maloney

STIPULATION AND ORDER TO
DISMISS

ORDER

Steven W. Dulan (P54914)

THE LAW OFFICES OF
STEVEN W. DULAN, PLC

Attorney for Defendants

1750 E Grand River Ave, Suite 101
East Lansing, MI 48823

Ph. (617)-333-7 132

Fax (517)333-1691

STIPULATION AND ORDER TO DISMISS

All matters in dispute between all the parties to the above-entitles cause having

been satisfactorily compromised and settled:

It is stipulated and agreed by the parties, and by their respective attorneys, that the
cause may be dismissed, without costs to either party, all costs having been paid.

It is further stipulated that an Order pursuant to the above may be entered of
record without further notice to either party, upon the presentation of this

Stipulation.

It is further stipulated that the dismissal shall be a bar to the bringing of any action

on or including the claims in this action.

For these reasons, the parties request that the court enter an Order dismissing this

Page 1 of 2
Case 1:19-cv-00289-PLM-RSK ECF No. 29, PagelD.117 Filed 03/06/20 Page 2 of 2

cause with prejudice.

ORDER OF DISMISSAL
WITH PREJUDICE AND WITHOUT COSTS
At a session of court held in the courthouse
in Grand Rapids, Michigan, on
March , 2020
Present: Honorable Paul L. Maloney,
District Court Judge

The court has read and filed the stipulation for dismissal with prejudice and without costs, which
has been expressly approved by the court, and is otherwise fully advised in the premises.

IT IS ORDERED:

This action is dismissed with prejudice to all parties and claims joined in it and without costs to
any party. This dismissal is subject to being set aside only for the purpose of entry of judgment
in accordance with the terms of the settlement stipulation and not for the purpose of any trial or
further proceedings at any time.

This order disposes of the last pending claim and closes the case,

Approved as to content and form:

Dated: /s/
Hon. Paul L. Maloney, District Court Judge

 

 

 

 

ol ao
Dated: 2/6 [2g /s/ ds Se co bt Pam £8/04A)

Phillip C. Rogers, Attorney for Plaintiff

 

 

Dated: 2/6 [2D /s/ Ck: we

Steven W. Dulan, Attorney for Defendants

Page 2.of 2
